AO 245B (Rey. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
: Sheet I

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
ANTHONY PALMIERI Case Number: 18 CR 897(DAB)

USM Number: 85869-054
) RIZA ISMAIL DAGLI —_
} Defendant’s Attorney

THE DEFENDANT:

M| pleaded guilty to count(s) 4

L] pleaded nolo contendere to count(s)

which was accepted by the court.
{| was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

18 USC 1349 ATTEMPT AND CONSPIRACY TC COMMIT HEALTH 5/31/2016 1

CARE FRAUD
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

[| The defendant has been found not guilty on count(s)

C] Counit(s} (1 is (are dismissed on the motion of the United States.

 

_, itis ordered that the defendant must notify the United States attommey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

10/29/2019

 

Date of Imposition of Judgment

Lhowk 0. bate

 

Signature of Judge

DEBORAH A. BATTS, U.S.D.J.

 

 

Name and Title of Judge

Nocmbsr 5, 2019

Date

 
AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2

DEFENDANT: ANTHONY PALMIERI
CASE NUMBER: 18 CR 897(DAB)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term off
The Defendant is sentenced to a term of six months.

Defendant is notified of his right to appeal.

¥| The court makes the following recommendations to the Bureau of Prisons:
Defendant to be designated to an institution in the greater Metropolitan area including New Jersey.

{] The defendant is remanded to the custody of the United States Marshal.

i7| The defendant shall surrender to the United States Marshal for this district:
LC] at Oam UO pm on

[ff as notified by the United States Marshal, OW (" at hoe q\ 3 rd

 

{1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CO before 2 p.m. on

 

U1 as notified by the United States Marshal.

C1] as notified by the Probation or Pretrial Services Office.

of

 

 

 

RETURN
Thave executed this judgment as follows:
Defendant delivered on to
at » with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHRAL

 

 
AO 245B (Rey. 09/19} Judgment in a Criminal Case
‘ Sheet 3 — Supervised Release

Judgment—Page Oo of 6

DEFENDANT: ANTHONY PALMIERI
CASE NUMBER: 18 CR 897(DAB)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

2 years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

E] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable}
4, CI You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. (4 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[9 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [4 You must participate in an approved program for domestic violence. (check ifapplicable)

Ne

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
AO 245B (Rev. 09/19} Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page 4 of 6

DEFENDANT: ANTHONY PALMIERI
CASE NUMBER: 18 CR 897(DAB)

ADDITIONAL SUPERVISED RELEASE TERMS

1. The Defendant shall pay a special assessment of $100.00 immediately.

2. No fine is imposed.

3. The Defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of the probation may be found. The search must be conducted at a reasonable time and in a reasonable
manner. Failure to submit to a search may be grounds for revocation. The Defendant shall inform any other residents that
the premises is subject to search pursuant to this condition.

4, The Defendant is to report to the nearest Probation Office within 72 hours of release from imprisonment.

5. The Defendant shall be supervised in his district of residence.

6. The Defendant shall pay restitution to Medicare in the amount of $195,617.00, as set forth in the order of restitution
signed by the Court.

7. The Defendant shali forthwith forfeit all monies, land, personal property or substitutes therefore, in the amount of
$195,167.00, as agreed to in the consent preliminary order signed by the Court.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
“ Sheet 5 — Criminal Monetary Penalties

Judgment —- Page 5 of 6
DEFENDANT: ANTHONY PALMIERI
CASE NUMBER: 18 CR 897(DAB)

CRIMINAL MONETARY PENALTIES

The defendant must pay the tofai criminal monetary penalties under the schedule of payments on Sheet 6,

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 700.00 § 195,617.06 $ $ 3
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Federal Medicare Program $195,617.00
TOTALS $ 0.00 $ 195,617.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Ff] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
L] the interest requirement is waivedforthe £] fine [] restitution.

C1 the interest requirement forthe ££] fine (£] restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno taphy Victim Assistance Act of 2018, Pub, L. No. 115-299.
** Justice for Victims of Trafticking Act of 2015, Pub, L. No. 114-22.

*## Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19) 9 Judgment in a Criminal Case
‘ Sheet 6 — Schedule of Payments

Judgment — Page 6 of 6
DEFENDANT: ANTHONY PALMIERI
CASE NUMBER: 18 CR 897(DAB)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A | Lumpsum payment of$ 100.00 due immediately, balance due

(not later than , or
[] inaccordancewithh  C, OF DB, OF E,or L] F below; or

B (1 Payment to begin immediately (may be combined with (IC, []D,or (CF below); or

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ fe.g., 30 or 60 days) after the date of this judgment; or
D () Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g, months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within {e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:
The Defendant shall pay a special assessment of $100.00 immediately.

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[] The defendant shail pay the cost of prosecution.
L1 The defendant shall pay the following court cost(s):

LJ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, cluding cost of
prosecution and court costs.

 
